department of the treasury a internal_revenue_service washington d c tax exempt ando government entities division uil jun tcp-va ts legend taxpayer a taxpayer b company m ira t state s this is in response to the date request for letter rulings under sec_408 of the internal_revenue_code submitted on your behalf by your authorized representative the following facts and representations support your ruling_request taxpayer a whose date of birth was died on taxpayer a was survived by his wife taxpayer b whose date of birth was pursuant to the will of taxpayer a taxpayer b was named the sole residuary beneficiary and sole executrix of taxpayer a's estate at his death taxpayer a maintained ira t with company m the estate of taxpayer a was the beneficiary of ira t he wa sec_77 years of age and had therefore reached the required_beginning_date for distributions from individual_retirement_accounts ira prior to his death he was receiving the distributions required under sec_401 of the code a required_distribution of based on taxpayer a's life expectancy in the year of his death j was taken from ira t taxpayer b as executor of taxpayer a's estate will receive a distribution of ra t in as executor of the estate she will then pay the proceeds of ra t to herself as residuary beneficiary of the estate it is her intention to rofl over said distribution into one or more ras set up and maintained in her name at all times subsequent to taxpayer a's death ira t has been maintained in the name of the deceased page based on the above you through your authorized representative request the following letter rulings ira t will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b is eligible to rollover ira t into an ira set up and maintained in her own name as long as the rollover of such distribution occurs no later than the day from the date said distribution is received by taxpayer b as executor of taxpayer a's estate taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution of ira t and subsequent rollover is made pursuant to the second ruling any portion of the amounts rolled over from ira t to the ira set up and maintained in taxpayer b's name with respect to your ruling requests sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 d does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date revised proposed income_tax regulations under code sec_401 and sec_408 were published in the internal_revenue_bulletin pincite r b new proposed_regulations the new proposed_regulations may be used with respect to transactions which occur during the calendar_year page sec_1_408-8 of the new proposed_regulations question and answer-5 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account if a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 q a a-5 further provided in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the surviving_spouse as beneficiary under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained sec_1_408-8 of the new proposed_regulations q a-5 a further provides in relevant part that a surviving_spouse may make an election to treat the ira of a deceased individual as her own only if she is the sole beneficiary of the ira and has an unlimited right to withdraw amounts from the ira a spouse may not treat an ira as her ‘own if a_trust is the beneficiary of the ira and she is a or sole beneficiary of the trust although the new proposed_regulations are silent regarding the issue presented in this case the regulations are not intended to permit a surviving_spouse who is the residuary beneficiary of an estate which estate is the beneficiary of an ira to treat the ira as her own however the new proposed_regulations do not preclude such surviving_spouse from rolling amounts distributed from an ira of a decedent into an ira in her own name if the surviving_spouse is the distributee of said amounts with respect to your ruling requests taxpayer a’s estate was the named beneficiary of taxpayer a’s ira t taxpayer b was the sole residuary beneficiary of ’ taxpayer a’s estate and the sole executrix of taxpayer a's estate as a general_rule if amounts are distributed from an ira to the estate of a deceased ira holder and subsequently paid to the spouse as the beneficiary of said estate the spouse shall be treated as having received the ira proceeds from the estate and not directly from the ira in such a case the surviving_spouse will not be eligible to either roll over the ira proceeds into an ira set up and maintained in her name or treat said ira as her own ira however in this case since taxpayer b the surviving_spouse of taxpayer a is the sole executrix of taxpayer a’s estate with authority to allocate assets in taxpayer a’s estate to the beneficiaries and is also the sole residuary beneficiary of said estate to whom she as executrix paid the proceeds of ira t the service will not apply the general_rule in effect taxpayer b will be treated as though she received the ira proceeds directly from ira t rather than from the estate thus taxpayer b will be treated as the distributee of said amounts thus with respect to your three ruling requests the service concludes as follows page ira t will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b is eligible to roll over ira t into an ira set up and maintained in her own name as long as the rollover of such distribution occurs no later than the day from the date said distribution is received by taxpayer b as executor of taxpayer a's estate taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution of ira t and subsequent rollover is made pursuant to the second ruling any portion of the amounts rolled over from ira t to the ira set up and maintained in taxpayer b's name this ruling letter assumes that taxpayer a’s ira t had met the requirements of code sec_408 at all times relevant thereto ira meets the requirements of code sec_408 at all times relevant thereto it also assumes that taxpayer b's this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter_ruling was written by of this group who can be reached at pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours arana san a manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
